DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 11 May 2022 has been entered.
Disposition of claims: 
	Claims 1, 4, and 7 have been amended.
	Claims 8-9 are cancelled.
	Claims 15-22 are new.
	Claims 1-7 and 10-22 are pending.
The amendments to claim 1 have overcome the rejections of claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”) set forth in the last Office action as well as the rejections of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”), and further in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 4 have overcome the rejections of claims 1-5, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0164020 A1) (hereafter “Kim”) in view of Moonsin et al. (“Carbazole dendronised triphenylamines as solution processed high Tg amorphous hole-transporting materials for organic electroluminescent devices” Chem. Commun., 2012, 48, 3382-3384.) (hereafter “Moonsin”) and Ding et al. (“Design of star-shaped molecular architectures based on carbazole and phosphine oxide moieties: towards amorphous bipolar hosts with high triplet energy for efficient blue electrophosphorescent devices” J. Mater. Chem., 2010, 20, 8126-8133.) (hereafter “Ding”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 4 have overcome the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Simultaneous Enhancement of Efficiency and Stability of Phosphorescent OLEDs Based on Efficient Förster Energy Transfer from Interface Exciplex” ACS Appl. Mater. Interfaces 2016, 8, 3825-3832.) (hereafter “Zhang”) in view of Moonsin et al (“Carbazole dendronised triphenylamines as solution processed high Tg amorphous hole-transporting materials for organic electroluminescent devices” Chem. Commun., 2012, 48, 3382-3384.) (hereafter “Moonsin”) and Ding et al. (“Design of star-shaped molecular architectures based on carbazole and phosphine oxide moieties: towards amorphous bipolar hosts with high triplet energy for efficient blue electrophosphorescent devices” J. Mater. Chem., 2010, 20, 8126-8133.) (hereafter “Ding”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claim 1 have overcome the rejections of claims 1-2, 5-6, and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,063,224 B2 set forth in the last Office action. The rejections have been withdrawn. 
The amendments to claim 1 have overcome the rejections of claims 1, 5-6, and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,063,224 B2 set forth in the last Office action. The rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see the 4th paragraph of p. 32 through the 6th paragraph of p. 34 with respect to the rejections of claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”) set forth in the last Office action as well as the rejections of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”), and further in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 4th paragraph of p. 32 through the 6th paragraph of p. 34 with respect to the rejections of claims 1-5, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0164020 A1) (hereafter “Kim”) in view of Moonsin et al. (“Carbazole dendronised triphenylamines as solution processed high Tg amorphous hole-transporting materials for organic electroluminescent devices” Chem. Commun., 2012, 48, 3382-3384.) (hereafter “Moonsin”) and Ding et al. (“Design of star-shaped molecular architectures based on carbazole and phosphine oxide moieties: towards amorphous bipolar hosts with high triplet energy for efficient blue electrophosphorescent devices” J. Mater. Chem., 2010, 20, 8126-8133.) (hereafter “Ding”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 4th paragraph of p. 32 through the 6th paragraph of p. 34 with respect to the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Simultaneous Enhancement of Efficiency and Stability of Phosphorescent OLEDs Based on Efficient Förster Energy Transfer from Interface Exciplex” ACS Appl. Mater. Interfaces 2016, 8, 3825-3832.) (hereafter “Zhang”) in view of Moonsin et al (“Carbazole dendronised triphenylamines as solution processed high Tg amorphous hole-transporting materials for organic electroluminescent devices” Chem. Commun., 2012, 48, 3382-3384.) (hereafter “Moonsin”) and Ding et al. (“Design of star-shaped molecular architectures based on carbazole and phosphine oxide moieties: towards amorphous bipolar hosts with high triplet energy for efficient blue electrophosphorescent devices” J. Mater. Chem., 2010, 20, 8126-8133.) (hereafter “Ding”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 7th paragraph of p. 34 through the 3rd paragraph of p. 35 with respect to the rejections of claims 1-2, 5-6, and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,063,224 B2 set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 7th paragraph of p. 34 through the 3rd paragraph of p. 35 with respect to the rejections of claims 1, 5-6, and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,063,224 B2 set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites “… wherein the steric hindrance groups are groups each independently containing substituted or unsubstituted cycloalkyl, silyl, boryl and borosilicate, wherein the steric hindrance group is selected from one or more of the structure shown below …” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “… wherein the steric hindrance groups are groups each independently containing substituted or unsubstituted cycloalkyl, silyl, boryl and borosilicate …”, and the claim also recites “… wherein the steric hindrance group is selected from one or more of the structure shown below …” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination, the Examiner is interpreting the claim such that the steric hindrance group is selected from one of the instant (X-4) and (X-10) to (X-22).
Regarding claims 2-7 and 10-18: Claims 2-7 and 10-18 are rejected due to their dependence from claim 1.

Claim Objections
Claim 4 is objected to because of the following informalities:  Compounds (1-2) and (1-10) appear to be duplicates—the compounds are the same when accounting for the rotation of the carbazolyl groups around the single bonds on the N atoms.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Compounds (1-2) and (1-10) appear to be duplicates—the compounds are the same when accounting for the rotation of the carbazolyl groups around the single bonds on the N atoms.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 /35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5-7, 10-14, 16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) or (a(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2016/0087227 A1) (hereafter “Kim ‘227”).
Regarding claims 1-2, 5-7, 10-14, 16, and 21-22: Kim ‘227 discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {paragraph [0193] and Table 2: Example 1}.
The light-emitting layer comprising a host material comprising the compounds shown below  and a guest material {(paragraph [0193]: The compounds shown below are the host materials in the light-emitting layer.), (p. 41, Compound h1), (p. 42, Compound h2)}.
[AltContent: textbox (Compound h2)][AltContent: textbox (Compound h1)]
    PNG
    media_image1.png
    255
    640
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    516
    media_image2.png
    Greyscale


The host materials h1 and h2 are present at a ratio of 1:2.33 {paragraph [0193] and Table 2: Example 1}.
The host material and the guest material are present in a ratio of 15.67:1 {paragraph [0193] and Table 2: Example 1}.
Kim ‘227 teaches the claimed invention above but fails to teach that the two host materials form an exciplex composed of a donor molecule and a receptor molecule. It is reasonable to presume that the two host materials forming an exciplex composed of a donor molecule and a receptor molecule is inherent to Kim ‘227. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Compound h1 has the structure of the instant Compound (2-1) that is an example receptor molecule of the instant application (p. 6). Compound h2 is similar in structure to the instant Compound (1-27) that is an example donor molecule, the difference being Compound h2 lacks steric hindrance groups. Given the structural similarity to specific example compounds of the instant specification the compounds h1 and h2 would form an exciplex where Compound h1 acts as a receptor molecule, and Compound h2 acts as a donor molecule.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kim ‘227 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even in the case the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
In the case that the product taught by Kim ‘227. and the product of the instant claim 1 have indistinctive differences, the rejection is made alternatively under pre-AIA  35 U.S.C. 103(a) over Kim ‘227. 
Given the close structural similarity between the product taught by Kim ‘227 and the product of the instant claim 1, any structural differences between the two products would have been indistinctive and known in the prior art. 
Therefore, at the time of the invention, in the case that the product taught by Kim ‘227 and the product of the instant claim 1 have indistinctive differences, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting diode to have the same structure of the product of the instant claim 1. Any such modification would have been known in the prior art.	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0087227 A1) (hereafter “Kim ‘227”).
Regarding claims 3: Kim ‘227 discloses all of the features with respect to claim 2, as outlined above.
Kim ‘227 does not exemplify that Compound h2 comprises steric hindrance groups.
However, Kim ‘227 teaches that Compound h2 has the structure of Formula 1 of Kim ‘227, which has the structure shown below {(paragraph [0084]: Compound h2 has the structure of Formula 1 of Kim ‘227.), (paragraph [0030]: Formula 1)}.

    PNG
    media_image3.png
    356
    763
    media_image3.png
    Greyscale

Where R1, R2, and R3 can have the structure of the substituent shown below {paragraph [0067]}. 

    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale

This substituent is exemplified in several compounds having the structure of Formula 1 of Kim ‘227 {pp. 13-14}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound h2 of Kim ‘227 by substituting the group 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
 in place of one of the hydrogen atoms on the benzene rings of the carbazolyl groups, based on the teaching of Kim ‘227. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
 would have been a choice from a finite number of identified, predictable solutions (the exemplified groups R3 of Itoh), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, there are only a finite number of places at which 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
can be substituted. Therefore, substituting 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
onto one of the benzene rings of one of the carbazolyl groups would have been a choice from a finite number of identified, predictable solutions (the exemplified groups R3 of Itoh), with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic light-emitting devices, which in this case would be to provide a device that emits light through the cathode rather than the anode.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0087227 A1) (hereafter “Kim ‘227”).
Regarding claim 19: Kim ‘227 discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {paragraph [0193] and Table 2: Example 1}.
The light-emitting layer comprising a host material comprising the compounds shown below  and a guest material {(paragraph [0193]: The compounds shown below are the host materials in the light-emitting layer.), (p. 41, Compound h1), (p. 42, Compound h2)}.
[AltContent: textbox (Compound h2)][AltContent: textbox (Compound h1)]
    PNG
    media_image1.png
    255
    640
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    516
    media_image2.png
    Greyscale


The host materials h1 and h2 are present at a ratio of 1:2.33 {paragraph [0193] and Table 2: Example 1}.
The host material and the guest material are present in a ratio of 15.67:1 {paragraph [0193] and Table 2: Example 1}.
Kim ‘227 does not exemplify that Compound h2 comprises steric hindrance groups.
However, Kim ‘227 teaches that Compound h2 has the structure of Formula 1 of Kim ‘227, which has the structure shown below {(paragraph [0084]: Compound h2 has the structure of Formula 1 of Kim ‘227.), (paragraph [0030]: Formula 1)}.

    PNG
    media_image3.png
    356
    763
    media_image3.png
    Greyscale

Where R1, R2, and R3 can have the structure of the substituent shown below {paragraph [0067]}. 

    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale

This substituent is exemplified in several compounds having the structure of Formula 1 of Kim ‘227 {pp. 13-14}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound h2 of Kim ‘227 by substituting the group 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
 in place of one of the hydrogen atoms on the benzene rings of the carbazolyl groups, based on the teaching of Kim ‘227. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
 would have been a choice from a finite number of identified, predictable solutions (the exemplified groups R3 of Itoh), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, there are only a finite number of places at which 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
can be substituted. Therefore, substituting 
    PNG
    media_image4.png
    522
    360
    media_image4.png
    Greyscale
onto one of the benzene rings of one of the carbazolyl groups would have been a choice from a finite number of identified, predictable solutions (the exemplified groups R3 of Itoh), with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic light-emitting devices, which in this case would be to provide a device that emits light through the cathode rather than the anode.
Kim ‘227 teaches the claimed invention above but fails to teach that the two host materials form an exciplex composed of a donor molecule and a receptor molecule. It is reasonable to presume that the two host materials forming an exciplex composed of a donor molecule and a receptor molecule is inherent to Kim ‘227. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Compound h1 has the structure of the instant Compound (2-1) that is an example receptor molecule of the instant application (p. 6). Compound h2 is similar in structure to the instant Compound (1-27) that is an example donor molecule, the difference being Compound h2 lacks steric hindrance groups. Given the structural similarity to specific example compounds of the instant specification the compounds h1 and h2 would form an exciplex where Compound h1 acts as a receptor molecule, and Compound h2 acts as a donor molecule.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kim ‘227 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even in the case the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As outlined above, Kim et al. (US 2016/0087227 A1) (hereafter “Kim ‘227”) is a representation of the closest prior art. Kim ‘227 does not teach any of the instant Compounds (1-2), (1-7), or (1-9) to (1-21) as a host material of the organic light emitting device of Kim ‘227. While some of these compounds are similar to the host compounds of Kim ‘227, Kim ‘227 does not teach the steric hindrance groups in the combinations required by the current claim 20. Neither does the prior art teach or motivate modifying the host materials of Kim ‘227 to have a structure of a donor molecule of the current claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786